ORDER
PER CURIAM.
Defendant, Cornell White, appeals from the judgment entered after a jury found him guilty of two counts of murder in the second degree and two counts of armed criminal action. Defendant was sentenced as a prior and persistent offender to life imprisonment for each count, with the sentences to be served consecutively. No jurisprudential purpose would be served by a written opinion.
The judgment is affirmed. Rule 30.25(b).1

. The State’s motion to strike defendant's sixth point in his reply brief is denied.